     Case 2:20-cv-01632-RFB-DJA Document 5 Filed 08/16/21 Page 1 of 1




 1

 2

 3                               UNITED STATES DISTRICT COURT
 4                                        DISTRICT OF NEVADA
 5                                                  ***
 6    RONALD J. ALLISON,                                   Case No. 2:20-cv-01632-RFB-DJA
 7                           Plaintiff,
                                                           ORDER
 8           v.
 9    CLARK COUNTY DISTRICT COURT, et al.,
10                           Defendants.
11
             The United States Postal Service has returned as undeliverable the court’s last mailing in
12
     this case. (Mail Returned as Undeliverable (ECF No. 4).) Thus, it appears that Mr. Allison is no
13
     longer at the address on file with the court. Under Local Rule IA 3-1,
14
             An attorney or pro se party must immediately file with the court written
15           notification of any change of mailing address, email address, telephone number, or
16           facsimile number. The notification must include proof of service on each
             opposing party or the party’s attorney. Failure to comply with this rule may result
17           in the dismissal of the action, entry of default judgment, or other sanctions as
             deemed appropriate by the court.
18
     Mr. Allison must file a notice with his current address with the court by September 13, 2021. If
19

20   Mr. Allison does not update his address by that date, the court will recommend dismissal of this

21   case.

22
             IT IS SO ORDERED.
23
             DATED: August 16, 2021
24

25

26
                                                          DANIEL J. ALBREGTS
27                                                        UNITED STATES MAGISTRATE JUDGE
28
